Russell, C. J.
The Court of Appeals asks instruction upon the following question: “Where an accusation contains two counts, the first charging a sale of whisky, and the second charging possession of whisky (both charges growing out of the same transaction), and upon the trial the evidence authorizes a conviction under the second count only, and the verdict is a general verdict of guilty, and the defendant moves for a new trial, is it error to over*317rule the motion, where the sentence imposed does not exceed that which the court could have legally imposed if the accused had been convicted under the second count only?” We are of the opinion that the question must be answered in the affirmative. This conclusion naturally follows from the ruling of this court in Driver v. State, 112 Ga. 229 (37 S. E. 400). In Driver’s ease a violation of the law against gaming was charged. The indictment contained counts accusing the defendant of keeping a gaming-house, of keeping a gaming-table, and of gaming. Upon the trial the jury returned a general verdict of guilty upon the indictment. Mr. Justice Fish, delivering the unanimous opinion of the court, held: “A general verdict of guilty upon an indictment containing three counts, the first charging, the accused with keeping a gaming-house, the secohd with keeping a gaming-table, and the third with gaming, being in effect a finding of guilty of all the charges set forth in the indictment, is not sustainable when there is no evidence of guilt as to the charges set forth in the first and second counts.” In the question in the present ease the Court of Appeals states that “the evidence authorizes a conviction under the second count only.” Under these circumstances “a general verdict of guilty” was not authorized, and it was error to overrule the motion for a new trial, even if it contained no more than the general ground that the verdict was contrary to the evidence and contrary to law. In its question the Court of Appeals by italics stresses the portion of the question relating to the sentence 'imposed, thus calling to the special attention of this court that the sentence imposed in the case to which the question relates did not exceed that which the court could have imposed had the accused been convicted under the second count on]y. In our opinion the sentence imposed is entirely immaterial if it is based upon a verdict which is contrary to law. If the verdict in any case is contrary to law, the imposition of a sentence is nugatory, because none should have been imposed. A motion for a new trial is directed to the verdict. An attack upon the sentence would be fruitless. The point now before us, as presented by the question of the Court of Appeals, does not seem to have arisen in this court since Driver’s case, supra. The ruling in that case, never having been modified, criticised, or overruled, is controlling. It. has been frequently followed by the Court of Appeals. Tooke v. State, 4 *318Ga. App. 495 (61 S. E. 917); Morse v. State, 10 Ga. App. 61 (72 S. E. 534); Dozier v. State, 14 Ga. App. 473 (81 S. E. 368); Carrington v. State, 18 Ga. App. 105 (88 S. E. 915); Sewell v. State, 23 Ga. App. 765 (99 S. E. 320); Jones v. State, 27 Ga. App. 600 (110 S. E. 37); Williams v. State, 27 Ga. App. 609 (110 S. E. 37). In Tooke’s case, supra, Judge Powell goes very fully into the rationale of the rule which renders unlawful a conviction by general verdict of guilty upon an indictment containing two or more counts charging different offenses, when there is insufficient evidence to support the conviction as to any one of the offenses which may be charged in any one of these counts. “There was a general verdict of guilty. This means guilty on every count. Where offenses of different grades are joined in the same indictment, a general verdict of guilty means guilty of the highest offense (Dean v. State, 43 Ga. 219; Estes v. State, 55 Ga. 132); but where several misdemeanors, which though of the same general character are separate and distinct offenses, are joined in different counts of the same indictment, such a verdict is to be construed as a conviction on all of the counts. Driver v. State, 112 Ga. 229 (4) (37 S. E. 400); Bishop’s New Crim. Proc. §§ 1005(a), 1015(a), 4.” Under numerous decisions of this court, where offenses of the same nature but differing in degree are charged in different counts in an indictment, and a general verdict of guilty is returned, the verdict of guilty will be construed as a finding that the accused is guilty of the highest offense charged. This rule is particularly applicable to felonies and in cases where the commission of a felony as charged by.the indictment also includes lower grades of crime embraced in the felony; such, for instance, as an indictment charging burglary, in which is also embraced a count charging larceny from the house. Likewise a general verdict of guilty will be sustained where a misdemeanor (though but one offense) is charged, and the indictment contains more than one count, all charging the same offense, though the manner of its commission may be charged in various and diverse ways adjusting it to the testimony as it may be developed in the trial. In such a case a general verdict of guilty is good, because at last only one offense is charged, though the crime may be charged to have been committed in several different ways and under various circumstances, all relating to the same transaction. The question *319of the Court of Appeals calls attention to the 'fact that in the cases to which the question relates-the charges of selling whisky and of having such liquor in possession involved the same transaction. We are aware that in some jurisdictions a rule somewhat different from that stated above prevails; but in Driver’s case, supra, the keeping of a gaming-house, the keeping of a gaming-table, and gaming,’ all involved the same transaction, and the Georgia rule was there laid down as above stated. It no doubt developed from numerous decisions in which we have held that the same act may constitute several distinct offenses, whereas in some jurisdictions it has been held that one can not be tried more than once for the same criminal transaction, although the State might originally have elected to try the accused for a different offense.

All the Justices concur, except